Exhibit 10.02

FEDERAL HOME LOAN BANK OF CINCINNATI

BLANKET SECURITY AGREEMENT

This Blanket Security Agreement (the “Blanket Agreement”) is entered this 15th
day of February, 2013, by and between State Auto Property & Casualty Insurance
Company, a 43215 organized under the laws of Iowa (“Borrower”), the principle
place of business is located at 518 East Broad St., Columbus, OH, and the
FEDERAL HOME LOAN BANK OF CINCINNATI, a corporation organized under the federal
laws of the United States of America (the “FHLBank”).

This Blanket Agreement is entered in consideration of (i) the agreement of
FHLBank from time to time to consider making secured Advances to Borrower, and
(ii) the agreements of Borrower contained in this Blanket Agreement. However,
neither this Blanket Agreement nor any Addendum, taken alone or together with
any other FHLBank document or FHLBank’s Credit Policy, should be deemed an
absolute, irrevocable or unconditional agreement or commitment by the FHLBank to
make, amend, extend, restate, relend or replace Advances hereunder or otherwise
to Borrower. FHLBank expressly reserves the right and power in its discretion to
either grant or deny any such Advance requested or secured hereunder.

1. DEFINITIONS. Each term used in this Blanket Agreement is defined in this
Section 1 as follows.

“Act” means the Federal Home Loan Bank Act, codified at 12 United States Code
Sections 1421 through 1440, as the same may be modified from time to time,
together with the regulations implementing such act, codified at 12 Code of
Federal Regulations Parts 900 through 998, as the same may be modified from time
to time.

“Advance” means an advance of funds that FHLBank makes, extends or renews from
time to time to Borrower pursuant to the Credit Policy. For purposes of this
agreement, the term “Advance” also includes any other FHLBank extension of
credit such as Letters of Credit issued on a Member’s behalf or collateralized
swaps.

“Affiliate” means an entity that is affiliated with Borrower because
(i) Borrower owns or controls such affiliate in whole or in part, (ii) such
affiliate owns or controls Borrower in whole or in part, or (iii) such entity
owns or controls both Borrower and such affiliate in whole or in part.

“Agricultural Mortgage Collateral” means any Collateral, whether now or
hereafter acquired, that consists of (i) a loan that the Borrower or the
Pledging Affiliate reports to its primary regulator is a “farm real estate
loan,” or (ii) a promissory note that the maker secures with a mortgage or deed
of trust of real property used for agricultural purposes, together with all
rights of the holder of such note under all documents pertaining to such note,
mortgage or deed of trust, and mortgaged or conveyed property, and the proceeds,
replacements, and products thereof, whether now or hereafter acquired.

“Applicable Document” means any contract, agreement, lease, instrument, articles
or certificates of organization or incorporation, charter, organizational
document, code of regulations, by-law, or other writing to which FHLBank,
Borrower, or any Pledging Affiliate is a party that imposes obligations on any
of them or regulates the conduct of the affairs of any of them.

 

1



--------------------------------------------------------------------------------

“Applicable Law” means any of the following applicable to Borrower or any
Pledging Affiliate: law, statute, treaty, convention, rule, regulation, code,
decree, judgment, ordinance, guide, manual, order or other obligation other than
an Applicable Document, pursuant to which a government or any agency,
subdivision, official, or court or tribunal thereof that regulates FHLBank,
Borrower, or any Pledging Affiliate or the activities of any of them.

“Blanket Agreement” means this Blanket Security Agreement.

“Blanket Mortgage Collateral” means all of the Mortgage Collateral in which
Borrower and any applicable Pledging Affiliate has (i) an interest and
(ii) granted a security interest to FHLBank, whether now or hereafter acquired,
and the proceeds, replacements, and products thereof, whether now or hereafter
acquired.

“Borrower” means the Borrower identified in the first sentence of this Blanket
Agreement.

“Collateral” means any Mortgage Collateral or Securities Collateral, or other
collateral security, whether now or hereafter acquired, in which Borrower or a
Pledging Affiliate has granted a security interest, lien or other collateral
encumbrance in favor of FHLBank to secure Borrower’s Obligations pursuant to
this Blanket Agreement, any Addendum or amendment to it, or any other agreement
with FHLBank from time to time, whether now or hereafter acquired, and the
proceeds, replacements, and products thereof, whether now or hereafter acquired.

“Collateral Maintenance Requirement” means the amount of Lendable Collateral
Value of Qualifying Collateral that FHLBank determines from time to time in
accordance with the Credit Policy is necessary to secure the amount of Advances
to Borrower then outstanding and unpaid.

“Commercial Real Estate Mortgage Collateral” means any Collateral, whether now
or hereafter acquired, that consists of a promissory note that the maker secures
with a mortgage or deed of trust on real property and that is used for retail
office, industrial, or other commercial use, together with all rights of the
holder of such note under all of the documents pertaining to such note, and
mortgage or deed of trust, and mortgaged or conveyed property, and the proceeds,
replacements, and products thereof, whether now or hereafter acquired.

“Credit Policy” means the Credit Policy that FHLBank issues to govern the making
of Advances to Members from time to time, including any documents or guides
referred to or incorporated in such policy, as FHLBank may modify such Credit
Policy from time to time. Any such modification is binding on Borrower and any
Pledging Affiliate. The Supplemental Real Estate Collateral Guide is a part of
the Credit Policy.

 

2



--------------------------------------------------------------------------------

“Cross Collateralized Loan” means any loan or interest therein constituting a
part of Mortgage Collateral that is secured by collateral that also secures a
loan or loans or interest therein that are not included in Mortgage Collateral.
“Cross Collateralized Loan” also means a loan included in Specific Mortgage
Collateral that is secured by collateral for another loan or loans that are not
so included in Specific Mortgage Collateral or that are not Qualifying
Collateral.

“DDA” means the demand deposit account of Borrower with FHLBank.

“Deed of Trust” means a deed of trust used to secure the obligations of an
obligor on a secured loan included in Collateral in lieu of a mortgage.

“Event of Default” means any of the events described in Section 10 hereof.

“FHLBank” means the Federal Home Loan Bank of Cincinnati, a corporation
organized under the federal laws of the United States of America, and for
purposes of any indemnification or similar provision under the Blanket
Agreement, includes all officers, directors, employees and agents of FHLBank.

“Hazardous Material” means a material that, if it is released into the
environment, Applicable Laws require the owner or operator of the property at
which such release occurred to remedy the effect on the environment of such
release.

“Home Equity Line of Credit Collateral” means Collateral, whether now or
hereafter acquired, that consists of an agreement between a borrower and a
lender for the lender to advance funds to such borrower and the borrower to
repay such advances, pursuant to which the borrower grants a mortgage or deed of
trust of property that is improved with one to four units, each suitable for the
residence of one family, together with all rights of the lender under all
documents pertaining to such agreement, mortgage or deed of trust, and mortgaged
or conveyed property, and the proceeds, replacements, and products thereof,
whether now or hereafter acquired.

“Junior Mortgage Collateral” means any Collateral, whether now or hereafter
acquired, that consists of a promissory note that the maker secures with a
mortgage or deed of trust of real property and that is subject to a lien
inferior in priority to one or more mortgages or deeds of trust, together with
all rights of the holder of such note under all documents pertaining to such
note, mortgage or deed of trust, and mortgaged or conveyed property, and the
proceeds, replacements, and products thereof whether now or hereafter acquired.

“Lendable Collateral Value” means the value that FHLBank determines from time to
time that Qualifying Collateral has.

“Letter of Credit” means a letter of credit that FHLBank has issued on behalf of
Borrower, for payments of drafts on which Borrower must reimburse FHLBank.

“Mortgage Collateral” means any Collateral, whether now or hereafter acquired,
that consists of promissory notes that the maker secures with a mortgage or deed
of trust of real property that is improved with one to four units, each suitable
for the residence of one family, together with all rights of the holders of such
notes under all documents pertaining to such notes, mortgages or deeds of trust,
and mortgaged or conveyed property, and if applicable, Multi-family

 

3



--------------------------------------------------------------------------------

Mortgage Collateral, Agricultural Mortgage Collateral, Commercial Real Estate
Mortgage Collateral, Home Equity Line of Credit Collateral, and Junior Mortgage
Collateral, participations in any of the foregoing to the extent that the Credit
Policy permits from time to time, and the proceeds, replacements, and products
thereof, whether now or hereafter acquired.

“MPP” means FHLBank’s Mortgage Purchase Program, as FHLBank may modify it from
time to time.

“Multi-family Mortgage Collateral” means any Collateral, whether now or
hereafter acquired, that consists of a promissory note that the maker secures
with a mortgage or deed of trust of real property that is improved with five or
more units, each suitable for the residence of one family, together with all
rights of the holders of such note under all documents pertaining to such note,
mortgage or deed of trust, and mortgaged or conveyed property, and if
applicable, participations in any of the foregoing to the extent that the Credit
Policy permits from time to time, and the proceeds, replacements, and products
thereof, whether now or hereafter acquired.

“Obligations” means all indebtedness and liabilities of Borrower and any
Pledging Affiliate to FHLBank, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, including
any extensions or renewals, and whether incurred alone or with others, as maker,
guarantor, endorser, or surety, plus interest thereon, and all costs of
collection, legal expenses and attorney fees that FHLBank pays or incurs in
administering, collecting, or enforcing any of such indebtedness or liabilities,
or realizing on security granted in this Blanket Agreement or otherwise. Such
Obligations include without limitation the obligations of Borrower to FHLBank
under the MPP Program and the obligation of Borrower to reimburse FHLBank the
amount of any drafts on any Letter of Credit that FHLBank may honor.

“One to Four Family Mortgage Collateral” means any Collateral, whether now or
hereafter acquired, that consists of promissory notes that the maker secures
with a mortgage or deed of trust of real property that is improved with one to
four units, each suitable for the residence of one family, together with all
rights of the holders of such notes under all documents pertaining to such
notes, mortgages or deeds of trust, and mortgaged or conveyed property,
participations in any of the foregoing to the extent that the Credit Policy
permits from time to time, and the proceeds, replacements, and products thereof,
whether now or hereafter acquired.

“Pledging Affiliate” means an entity that is providing Collateral by completing
and executing a Pledging Affiliate Addendum in the form that FHLBank may specify
from time to time and that is affiliated with Borrower because (i) Borrower owns
or controls such affiliate in whole or in part, (ii) such affiliate owns or
controls Borrower in whole or in part, or (iii) such entity owns or controls
both Borrower and such affiliate in whole or in part.

“Qualifying Collateral” means Collateral that FHLBank determines in accordance
with the Act and the Credit Policy, including the underwriting, documentation,
and valuation requirements incorporated therein from time to time, must secure
the repayment of Advances. Excluded from Qualifying Collateral, without
limitation, is Collateral that Borrower or a Pledging Affiliate has participated
or Transferred to the extent that the Credit Policy does not authorize such
participation or Transfer.

 

4



--------------------------------------------------------------------------------

“Scorecard Validation Statistics” means any reports and underlying schedules and
statistics used to validate custom scorecard models, or vendor provided
storecards, including without limitation, bureau scores, KS statistics,
population stability statistics and reports, characteristic analysis statistics
and reports, maximum delinquency reports and distributions, vintage analyses or
other reports showing trends in scorecard predictiveness, or any other reports
or statistics used in validating the initial or ongoing predictiveness or
scorecards or scoring systems used to underwrite or service loans pledged to the
FHLBank, including, without limitation, behavioral or bankruptcy scores and
models.

“Specific Mortgage Collateral” means the Mortgage Collateral, if any,
specifically identified in any Assignment of Mortgage that Borrower or any
Pledging Affiliate may have heretofore executed and delivered or may hereafter
execute and deliver to FHLBank from time to time.

“Securities Collateral” means obligations of the United States of America, or
obligations fully guaranteed by the United States of America, or other
securities (whether certificated or uncertificated), investment property,
financial assets, security entitlements, accounts or other equity or ownership
interests in any corporation, partnership, limited liability company, trust or
other entity, association or organization, including without limitation any
affiliate which holds or may hold, directly or indirectly, transferred assets of
the Borrower, which obligations or securities (i) are approved by the FHLBank as
Qualifying Collateral, (ii) delivered to the FHLBank’s possession or (at the
FHLBank’s sole discretion) are otherwise in the FHLBank’s control or subject to
an acceptable negative pledge, (iii) are specifically identified in any
Assignment of Securities that Borrower or any Pledging Affiliate may heretofore
have executed and delivered or may hereafter execute and deliver to FHLBank from
time to time, and (iv) are to be treated as Collateral (whether hereunder or
pursuant to other agreements with FHLBank), and all replacements therefor and
proceeds thereof (hereinafter called “Securities Collateral”).

“Status Report” means specific, pledged loan level information that FHLBank may
request from time to time. Such information may include, but is not limited to,
information identifying the borrower, account and loan numbers, servicing
information, principal, interest, tax, and insurance payment status, payment or
delinquency histories since loan origination, appraisal or underlying collateral
valuation sources, loan to value, debt to income or housing ratios and the
components used in the calculation thereof, the existence or requirement to
maintain single premium credit life insurance, the existence of prepayment
penalties, loan term data including payment amounts, interest rates, annual
percentage rates, margins, caps, floors, balloon amounts, balloon dates,
maturities, amortization periods, HUD-1 Statements or any specific information
reflected on those Statements, FICO scores, bureau scores, or internal credit
scoring model scores or results.

“Supplemental Collateral” means Agricultural Mortgage Collateral, Commercial
Real Estate Mortgage Collateral, Home Equity Line of Credit Collateral, and
Junior Mortgage Collateral.

 

5



--------------------------------------------------------------------------------

“Supplemental Real Estate Collateral Guide” means FHLBank’s Supplemental Real
Estate Collateral Program Policies and Procedures, as FHLBank may modify it from
time to time. Any such modification is binding on Borrower and any Pledging
Affiliate.

“Transfer” means to sell, grant, mortgage, pledge, assign, lease, grant a
security interest in or lien on, participate or otherwise transfer, directly or
indirectly, by operation of law, or otherwise, any interest in any item of
property, whether real or personal.

“UCC” means the Uniform Commercial Code in effect in Ohio from time to time,
unless the Uniform Commercial Code in effect in Ohio directs the application of
the law of a different jurisdiction to the perfection or effect of perfection or
non-perfection of a security interest in personal property. In the latter event,
the “UCC” means the Uniform Commercial Code then in effect in such other
jurisdiction.

2. GRANT OF SECURITY INTEREST. Borrower grants and shall cause each Pledging
Affiliate to grant to FHLBank, its successors and assigns from time to time a
security interest in the Collateral identified in Exhibit A to this Blanket
Agreement and/or any Addendum to it, whether now existing or that Borrower or
any Pledging Affiliate hereafter attaches, in order to secure the performance of
the Obligations of Borrower and each Pledging Affiliate from time to time for
purposes of this Blanket Agreement. As to any rights of FHLBank as a secured
party hereunder, FHLBank shall be deemed to act as the exclusive security agent
and attorney-in-fact of Borrower and any Pledging Affiliate, as further
specified in Section 14 below. Borrower, any Pledging Affiliate, and FHLBank may
modify from time to time the Collateral in which Borrower and any such Pledging
Affiliate have granted a security interest to FHLBank by completing and
executing a Blanket Security Agreement Amendment, in the form that FHLBank may
specify from time to time.

3. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants, and shall
cause each Pledging Affiliate to represent and warrant, and each Pledging
Affiliate from time to time represents and warrants, in each case to FHLBank
effective as of the Effective Date and each time that Borrower obtains an
Advance, as follows:

(a) Borrower and each Pledging Affiliate from time to time is duly organized and
validly existing under the law governing its organization.

(b) No Applicable Law or Applicable Document limits the power of Borrower or any
Pledging Affiliate to enter this Agreement or perform its obligations hereunder,
and the execution of this Agreement by Borrower and/or any Pledging Affiliate,
will not violate or result in a default under any Applicable Law or Applicable
Document.

(c) Borrower and each Pledging Affiliate have full power and authority to enter
into this Blanket Agreement and to perform their respective obligations
hereunder.

(d) This Blanket Agreement is the legal, valid, and binding obligation of
Borrower and each Pledging Affiliate.

(e) The execution of this Agreement and the performance of their respective
obligations hereunder by Borrower and each Pledging Affiliate has been duly
authorized.

 

6



--------------------------------------------------------------------------------

(f) Neither Borrower nor any Pledging Affiliate need obtain any security
exchange’s consent or approval to enter into this Blanket Agreement or perform
any of its obligations hereunder.

(g) No securities or “blue sky” law requires the registration of any Collateral
prior to or in connection with the sale of such Collateral.

(h) Borrower is either a member in good standing of FHLBank or a nonmember that
the Act authorizes to obtain or hold advances.

(i) Borrower and each Pledging Affiliate holds all of the right, title, and
interest in, to, and under the Collateral in which it has granted a security
interest to FHLBank, and such interest is free and clear of all claims, security
interests, liens, participation interests, rights of set off, or any other
encumbrances or legal or beneficial interests whatsoever other than (i) full or
partial participations in favor of Pledging Affiliates of Borrower that have
granted a security interest in such participations to FHLBank, and (ii) the
rights of other holders of security interests with which FHLBank has entered
into a written agreement governing the relative priorities of the security
interests of FHLBank and such other party in such Collateral. The title to all
such Collateral (other than that participated in whole or in part to an
Affiliate) is and remains marketable.

(j) Borrower and each Pledging Affiliate has the right and authority to grant a
security interest in the Collateral provided in this Blanket Agreement and
otherwise to perform their respective obligations under this Blanket Agreement.

(k) Each document that Borrower or any Pledging Affiliate has given or may give
FHLBank from time to time (i) in connection with obtaining Advances,
(ii) pertinent to Collateral, or (iii) otherwise pursuant to this Blanket
Agreement, including financial statements, is and remains true and complete and
does not fail to include information that prevents the same from being
misleading.

(l) The information that Borrower and each Pledging Affiliate has or may from
time to time give to (i) FHLBank or (ii) the entity or entities having
regulatory authority over FHLBank, Borrower or any Pledging Affiliate, including
(without limitation) in connection with the Collateral and any financial
statement, is true and complete.

(m) No release of a Hazardous Material has occurred at any property securing any
item of Collateral, the effect of which on the environment Applicable Laws would
require the owner or operator of such property to remedy.

(n) The Qualifying Collateral in which either Borrower or any Pledging Affiliate
has granted to FHLBank a security interest has a Lendable Collateral Value equal
to or greater than the Collateral Maintenance Requirement.

(o) Each document that evidences Mortgage Collateral is genuine and in all
respects what it appears to be.

 

7



--------------------------------------------------------------------------------

(p) The obligations of each borrower under each mortgage loan included in
Mortgage Collateral are valid and enforceable.

(q) The amount that Borrower or the applicable Pledging Affiliate represents to
FHLBank that the borrower under each mortgage loan owes on such mortgage loan
included in Mortgage Collateral is the correct amount unconditionally due and
owing, and such borrower does not dispute that such borrower owes such amount.

(r) The lien of each mortgage included in Mortgage Collateral (other than those
liens created under the Home Equity Line of Credit Mortgage Collateral and
Junior Mortgage Collateral) is a first and best lien against the property that
it encumbers, except for the lien of nondelinquent taxes.

4. AFFIRMATIVE COVENANTS. Borrower shall, Borrower shall cause each Pledging
Affiliate to, and each Pledging Affiliate shall, do the following:

(a) furnish FHLBank from time to time evidence satisfactory to FHLBank of the
authority of representatives of Borrower or any Pledging Affiliate to obtain,
amend, or renew Advances or specify that Collateral in which Borrower or
Pledging Affiliate may grant a security interest to FHLBank;

(b) deliver to FHLBank such evidence as it may request of Borrower’s eligibility
to obtain Advances, and its interest or the applicable Pledging Affiliate’s
interest in the Collateral;

(c) permit FHLBank to enter facilities at which the Collateral or evidence of
the Collateral is located and afford FHLBank working space in such facilities to
inspect the Collateral and all documents, tangible or electronic, related to or
evidencing such Collateral;

(d) permit FHLBank to copy any document, tangible or electronic, evidencing,
relating or pertaining to the Collateral;

(e) cooperate in any inspection or audit of any document, electronic or
tangible, evidencing or relating or pertaining to Collateral that FHLBank may
deem necessary or appropriate from time to time;

(f) cause any other party acquiring an interest in Collateral to satisfy the
obligations of each Pledging Affiliate and Borrower related to such Collateral
under this Blanket Agreement;

(g) collectively maintain Qualifying Collateral with a Lendable Collateral Value
equal to or greater than the Collateral Maintenance Requirement;

(h) pay all taxes, assessments and any other governmental charges levied,
assessed, or imposed upon any Collateral and any constituent property
thereunder;

 

8



--------------------------------------------------------------------------------

(i) inform FHLBank in writing promptly after any change in the location of
Borrower’s or any Pledging Affiliate’s chief executive office, jurisdiction of
organization or charter situs;

(j) inform FHLBank promptly of any occurrence or pending occurrence that renders
or may make Borrower ineligible for membership in the FHLBank;

(k) inform FHLBank promptly of any merger, consolidation, or sale of
substantially all the stock or assets of Borrower or any Pledging Affiliate, or
the acquisition by Borrower or any Pledging Affiliate of substantially all of
the stock or assets of another entity;

(l) inform FHLBank promptly of any change in (i) the physical location of any
Collateral, (ii) any servicer of any Mortgage Collateral, or (iii) any
securities intermediary holding any Securities Collateral;

(m) respond promptly, accurately, and completely to any FHLBank inquiry
concerning (i) the location of the chief executive office, jurisdiction of
organization, or charter location of Borrower or any Pledging Affiliate,
(ii) the physical location of any Collateral, (iii) the identity and other
information relating to any servicer of any Mortgage Collateral, or (iv) the
identity and any information relating to any securities intermediary holding
Securities Collateral;

(n) pay the costs that FHLBank incurs from time to time in auditing and
verifying or having third parties verify or audit on its behalf (i) the
financial condition of Borrower and each Pledging Affiliate, and (ii) the
existence of sufficient Qualifying Collateral with a Lendable Collateral Value
equal to or greater than the Collateral Maintenance Requirement to secure
Advances to Borrower outstanding from time to time;

(o) if FHLBank notifies Borrower that the Lendable Collateral Value of
Qualifying Collateral is less than the Collateral Maintenance Requirement,
either (i) immediately grant FHLBank a security interest in additional
Qualifying Collateral necessary to increase the Lendable Collateral Value of
Qualifying Collateral to the Collateral Maintenance Requirement, or (ii) repay
so much of the Advances or other extensions of credit or reduce the stated
amounts of outstanding Letters of Credit as may be necessary to thereafter make
the Lendable Collateral Value of Qualifying Collateral equal to or less than the
Collateral Maintenance Requirement;

(p) comply in all respects with the Credit Policy, as FHLBank may amend it from
time to time;

(q) deliver to FHLBank such evidence of Borrower’s or Pledging Affiliate’s
interest in the Collateral and its availability for use as Collateral as FHLBank
may from time to time request;

(r) provide to FHLBank upon FHLBank’s request, statements and information with
respect to the business and financial status of Borrower and each Pledging
Affiliate, including profit and loss reports, income statements, balance sheets,
and other financial information, all prepared in accordance with generally
accepted accounting principles, and with such details and formats as FHLBank may
require from time to time;

 

9



--------------------------------------------------------------------------------

(s) if any mortgage loan included in Mortgage Collateral or in a pool backing
any Securities Collateral has been originated or serviced in violation of any
Applicable Law, including any applicable predatory lending, abusive loan
practice, or high interest loan law, notify FHLBank of such violation promptly
upon discovering such violation, and if the Credit Policy requires that any such
Mortgage Collateral must be Qualifying Collateral in order to secure the amount
of Advances, the stated amount of Letters of Credit, or any other extensions of
credit then outstanding, and FHLBank so directs, (i) grant a security interest
in or deliver a substitute Collateral that will constitute Qualifying Collateral
to replace the affected security or mortgage loan, or (ii) reduce the amount of
Advances, stated amounts of Letters of Credit, or other extensions of credit
then outstanding;

(t) if FHLBank requires, make, execute, record, and deliver to FHLBank
additional agreements, financing statements, notices, assignments, listings,
powers, and other documents in connection with all or a part of the Collateral;

(u) concurrently with the delivery of Collateral to FHLBank that FHLBank
requires or within fourteen (14) days after FHLBank requests, deliver to FHLBank
a Status Report specifying and describing the Collateral with accompanying
schedules in a format and with such details that FHLBank may prescribe from time
to time and provide such information that FHLBank requires to value such
Collateral;

(v) furnish annually and at such other times as FHLBank may request, or cause
Borrower’s external auditor or other third party consulting firm that FHLBank
has approved to furnish, an audit report, in such detail as FHLBank from time to
time may specify with respect to Collateral, Qualifying Collateral, compliance
with applicable Collateral Maintenance Requirements, and compliance with the
Credit Policy, that Borrower’s external auditor or such third party has prepared
in accordance with generally accepted auditing standards or generally accepted
accounting principles, as applicable;

(w) furnish within fourteen (14) days after FHLBank’s request any Scorecard
Validation information that Borrower or any Pledging Affiliate has on file.

(x) whenever the authority of the persons authorized on behalf of Borrower or
any Pledging Affiliate to obtain Advances, grant a security interest in
Collateral, or execute or modify this Blanket Agreement changes, promptly notify
FHLBank of such change and give FHLBank a copy of the most current resolution or
resolutions so authorizing such representatives or a list of the names and
specimen signatures of such authorized representatives that an authorized
representative of Borrower or such Pledging Affiliate certifies to FHLBank is
accurate.

5. NEGATIVE COVENANTS. Borrower shall not, and Borrower shall not permit any
Pledging Affiliate to:

(a) except to the extent and in the manner authorized in Section 7 hereof,
Transfer any Collateral or any interest therein;

 

10



--------------------------------------------------------------------------------

(b) suffer to exist against Borrower or any Pledging Affiliate or the successors
and assigns of either, including (without limitation) FHLBank, any right of set
off that any person or entity may exercise under or related to any of the
Collateral; or

(c) transfer possession of the Collateral to any party other than a Pledging
Affiliate, FHLBank, or a collateral agent designated by FHLBank.

6. SECURITIES COLLATERAL.

(a) If the Collateral includes Securities Collateral, Borrower shall grant or
cause one or more Obligor Entities to grant a security interest in such
Securities Collateral having a fair market value or a principal dollar amount
acceptable to FHLBank.

(b) Borrower shall, and Borrower shall cause each Pledging Affiliate granting
FHLBank a security interest in Securities Collateral to, endorse in favor of
FHLBank (in form acceptable to FHLBank) all Securities Collateral that consists
of certificated securities.

(c) FHLBank shall be an entitlement holder and in sole control of all Securities
Collateral for purposes of Article 8 of the UCC. FHLBank shall have full power
under Article 8 of the UCC to hold and dispose of such Securities Collateral as
financial assets, including the full power to exercise voting rights and receive
any proceeds or income resulting from stock splits, stock dividends, cash
dividends, or otherwise.

(d) Borrower shall, and Borrower shall cause each Pledging Affiliate granting a
security interest in Securities Collateral to, act (and consent to such further
acts) as FHLBank may request to (i) establish and maintain FHLBank’s control
over any Securities Collateral as provided in Section 8-106 of the UCC, and
(ii) obtain the agreement of (A) the issuer of any Securities Collateral to
comply with FHLBank’s instructions without any further consent of Borrower, and
(B) any securities intermediary holding Securities Collateral to comply with
FHLBank’s entitlement orders without the further consent of Borrower.

(e) While any Event of Default is continuing and unless waived by FHLBank,
Borrower or Pledging Affiliate, as the case may be, may (i) collect and retain
any interest or principal payments, dividends, or other distributions that the
issuer of such Securities Collateral or any securities intermediary holding such
Securities Collateral may distribute, and (ii) apply any such principal
payments, dividends, and other distributions that FHLBank collects to the
principal or interest or both of the Obligations in whatever manner or order as
FHLBank in its sole discretion may elect.

7. MORTGAGE COLLATERAL.

(a) Except to the extent that FHLBank directs otherwise, Borrower and each
Pledging Affiliate that has granted a security interest in Mortgage Collateral
may retain possession of the same for purposes of servicing, collecting, and
enforcing such Mortgage Collateral. Borrower and each Pledging Affiliate shall
hold such Mortgage Collateral and the proceeds of and collections from such
Mortgage Collateral in trust for FHLBank’s security and

 

11



--------------------------------------------------------------------------------

benefit. Borrower shall, and shall cause each Pledging Affiliate to, comply with
all directions that FHLBank gives pursuant to this Blanket Agreement. Except to
the extent that FHLBank directs otherwise or this Blanket Agreement otherwise
provides, Borrower and each Pledging Affiliate that has granted a security
interest in Mortgage Collateral may in the ordinary course of its business
(i) retain all collections from Mortgage Collateral, (ii) release mortgages
included in Mortgage Collateral, (iii) retain all collections from Mortgage
Collateral, and act to collect delinquent payments due under Mortgage
Collateral, including exercising the remedy of foreclosure. Neither Borrower nor
any Pledging Affiliate need disclose the interest of FHLBank in such Mortgage
Collateral while so acting.

(b) FHLBank from time to time may direct Borrower and any Pledging Affiliate
that has granted a Security interest in Mortgage Collateral to (i) segregate the
documents evidencing or securing each mortgage loan that constitutes a part of
Mortgage Collateral in file folders, labeled with the name of the borrower
and/or number used to identify the loan, from the documents evidencing or
securing the other mortgage loans that constitute Mortgage Collateral, to mark
such folders and documents as Mortgage Collateral in which FHLBank has a
security interest, (ii) segregate physically all such Mortgage Collateral from
mortgage loans that do not constitute Mortgage Collateral, (iii) segregate
physically Mortgage Collateral from any other assets in Borrower’s or such
Pledging Affiliate’s possession, and (iv) segregate Mortgage Collateral
physically from loan documents that are not part of Mortgage Collateral within a
collateral vault or in a separate collateral vault.

(c) FHLBank from time to time may direct Borrower and any Pledging Affiliate
possessing Mortgage Collateral to produce (i) lists of (A) the mortgage loans
included in Mortgage Collateral and (B) the documents constituting or pertaining
to them, whether paper or electronic, and (ii) reports containing information
pertaining to the same in such detail that FHLBank may require. Such information
may include details of loan structure, terms of loans, and underwriting. Such
documents shall include the following: ancillary security agreements, policies
and certificates of insurance or guarantees, rent assignments, FHA mortgage
insurance or VA loan guarantee certificates, title insurance policies, evidence
of recordation, applications, underwriting materials, surveys, appraisals,
approvals, permits, notices, opinions of counsel, and loan servicing data.

(d) FHLBank may from time to time direct Borrower and any Pledging Affiliate
that has granted a security interest in Mortgage Collateral to endorse in form
acceptable to FHLBank, including endorsement in blank if FHLBank so directs, all
promissory notes included in Mortgage Collateral in favor of FHLBank and any
collateral agent that FHLBank may designate.

(e) FHLBank may from time to time direct Borrower and any Pledging Affiliate
that has granted a security interest in Mortgage Collateral to deliver physical
possession of such Mortgage Collateral, including any participation certificates
or related documents, to FHLBank or a collateral agent designated by FHLBank.

(f) FHLBank may from time to time direct Borrower and any Pledging Affiliate
that has granted a security interest in Mortgage Collateral to (i) pay
immediately to FHLBank any and all collections from Mortgage Collateral, (ii)
deposit in an account designated

 

12



--------------------------------------------------------------------------------

by FHLBank from time to time all collections, including checks, drafts, cash,
and other remittances of payment on Mortgage Collateral, from Mortgage
Collateral, and (iii) to direct the obligors on mortgage loans included in
Mortgage Collateral to remit payments due under such Mortgage Collateral to
FHLBank or to a collateral agent or depository designated by FHLBank from time
to time. FHLBank may apply all amounts that it receives as collections or
proceeds of Mortgage Collateral to principal and interest of the Obligations, in
whatever manner or order FHLBank in its sole discretion may elect.

(g) FHLBank may from time to time direct Borrower and any Pledging Affiliate
that has granted a security interest in Mortgage Collateral to assign the
mortgages included in such Mortgage Collateral to FHLBank, a collateral agent
designated by FHLBank or MERS, or to notify MERS of the assignment of such
Mortgage Collateral to FHLBank or such collateral agent.

(h) With regard to Specific Mortgage Collateral and, to the extent that FHLBank
shall direct, Blanket Mortgage Collateral, Borrower shall, and shall cause any
Pledging Affiliate that has granted a security interest in Mortgage Collateral,
to promptly notify FHLBank if any of the following occur:

(i) payment of the remaining principal balance of a mortgage loan;

(ii) payment in full of a mortgage loan occurs; or

(iii) whenever (A) casualty damage to any building encumbered by a mortgage
securing a mortgage loan decreases the appraised value of such building
twenty-five percent (25%) or more, and (B) such damage cannot be repaired
promptly.

(i) Borrower or any Pledging Affiliate that has granted a security interest in
Mortgage Collateral may Transfer Mortgage Collateral to an Affiliate of Borrower
that is a Pledging Affiliate provided that Borrower or such Pledging Affiliate
first notifies FHLBank in writing of such Transfer.

(j) Borrower and any Pledging Affiliate that has granted a security interest in
Mortgage Collateral may Transfer Mortgage Collateral to any person or entity
that is not a Pledging Affiliate provided that FHLBank (i) first approves such
Transfer in writing, (ii) is otherwise reasonably deemed to have approved such
Transfer, or (iii) as further specified below:

If FHLBank has not directed delivery of the physical possession of Mortgage
Collateral to FHLBank or its designee or notified Borrower in writing that
Borrower or any Pledging Affiliate must obtain FHLBank’s written consent prior
to effecting a Transfer of any loans included in Mortgage Collateral, Borrower
or a Pledging Affiliate may Transfer Mortgage Collateral, as long as following
such Transfer, the Qualifying Collateral has a Lendable Collateral Value equal
to or greater than the Collateral Maintenance Requirement. In such event,
(A) FHLBank shall be deemed to have approved such Transfer, and (B) Borrower or
a Pledging Affiliate, as the case may be, need not notify FHLBank prior to
effecting such Transfer.

 

13



--------------------------------------------------------------------------------

(k) Borrower shall, and shall cause each Pledging Affiliate to insure that
(i) “all risk” property insurance covers any building or other property securing
any obligation included in Mortgage Collateral in an amount equal to the
replacement cost of such building, (ii) such other insurance as lenders in the
vicinity of such building customarily require covers such building, (iii) all
such insurance includes Borrower or the Pledging Affiliate, as the case may be,
its successors and assigns, as loss payee under a standard mortgagee
endorsement, and (iv) if FHLBank so directs, such insurance shall provide that
the insurer may not cancel it without at least ten (10) days prior written
notice to FHLBank. Borrower or any Pledging Affiliate may satisfy the foregoing
insurance requirement with a blanket insurance policy containing such
deductibles, limits of liability as FHLBank may approve in writing in advance
and issued by an insurer as FHLBank may approve in writing in advance. Any
insurer issuing such insurance must satisfy the standards that FHLBank may
establish from time to time for such insurers. FHLBank may direct from time to
time Borrower and any Pledging Affiliate to physically deliver the originals of
such insurance to FHLBank or a collateral agent designated by FHLBank. If any
such insurance required by this subsection lapses, FHLBank may obtain such
insurance in its favor at Borrower’s expense and as an additional Obligation
hereunder.

(l) Borrower shall, and shall cause each Pledging Affiliate to pay any fees or
expenses that FHLBank incurs in connection with reviewing, acquiring,
evidencing, protecting, perfecting, evaluating or realizing on its security
interest in Mortgage Collateral, including (without limitation) insurance
premiums and the fees of attorneys, accountants, evaluation consultants,
recording offices and collateral agents.

(m) Borrower shall, and shall cause each Pledging Affiliate to originate and
service all loans included in Mortgage Collateral in accordance with all
Applicable Laws, including without limitation those relating to predatory or
high cost lending or abusive loan practices.

(n) Borrower shall, and shall cause each Pledging Affiliate to enforce the
payment provisions of all mortgage loans included in Mortgage Collateral,
including collecting all amounts specified thereunder when due.

8. PAYMENT. Borrower shall, and shall cause each Pledging Affiliate to, pay
FHLBank any and all costs that FHLBank may incur in exercising its rights under
this Agreement or entering this Agreement, including reasonable attorney fees.
Such costs may include those related to the receipt, holding, redelivery, and
reassignment of Collateral, recording fees, and the expenses and disbursements
of any custodian, consultant, or appraiser or otherwise as noted in Section 7
above. If any payment is due to FHLBank pursuant to this Agreement, (i) FHLBank
may debit Borrower’s DDA to satisfy such payments and (ii) Borrower may set off
such amount that is due to FHLBank against any amount whatsoever that FHLBank
may owe Borrower or any Pledging Affiliate (including, without limitation,
proceeds of the repurchase of FHLBank stock owned by such Borrower or Pledging
Affiliate).

9. DESTRUCTION OF NOTES; LOST NOTES. (a) If Borrower, any Pledging Affiliate, or
any holder has destroyed any promissory note or other document that constitutes
a part of Mortgage Collateral or does so in the future, Borrower shall, and
shall cause each Pledging Affiliate to, notify FHLBank of such destruction. No
Mortgage Collateral with respect to which any holder of the note or any other
document that comprises or represents such Collateral, including Borrower or any
Pledging Affiliate, may constitute Qualifying Collateral

 

14



--------------------------------------------------------------------------------

unless FHLBank approves such Mortgage Collateral as Qualifying Collateral.
Borrower shall not and shall not permit its Pledging Affiliates to destroy any
notes or other documents included in Mortgage Collateral with a view to
substituting electronic images for such documents unless FHLBank shall have
approved the same in writing in advance. FHLBank may elect to treat any such
Mortgage Collateral as Collateral that is not Qualifying Collateral or impose on
such Collateral a higher Collateral Maintenance Requirement than similar
Mortgage Collateral with respect to which such notes or other documents
comprising or representing it have not been destroyed.

(b) If Borrower or any Pledging Affiliate has lost any note or other document
that constitutes a part of Mortgage Collateral, Borrower or such Pledging
Affiliate shall provide FHLBank an affidavit satisfactory to FHLBank concerning
the circumstances of such loss.

10. INDEMNITY. Borrower shall, and shall cause each Pledging Affiliate, to
indemnify FHLBank, defend with counsel acceptable to FHLBank, and hold FHLBank
harmless from and against all losses, damages, claims, causes of action,
liabilities, penalties, fines, costs, and expenses, including reasonable
attorney fees and litigation expenses, that FHLBank suffers, pays, or incurs as
a result of any of the following:

(i) the origination of any mortgage loan included in Mortgage Collateral that
has resulted in whole or in part from violations of Applicable Laws, including
(without limitation) those governing such origination, any “predatory lending”
laws, or any such mortgage loan otherwise does not comply in any other respect
with Applicable Laws;

(ii) Applicable Laws impose liability on FHLBank as a result of its holding a
security interest on or becoming the owner of any item of Mortgage Collateral,
including (without limitation) any liability related to a release of a Hazardous
Material at property that is security for any part of the Mortgage Collateral;

(iii) FHLBank’s exercise and/or enforcement of its rights under this Agreement;

(iv) Borrower’s or any Pledging Affiliate’s failure to perform any of its
obligations hereunder when due;

(v) Any of Borrower’s or Pledging Affiliate’s representations or warranties are
untrue as of the time made or deemed made; or

(vi) Borrower’s or any Pledging Affiliate’s loss or destruction of any document
that is a part of Mortgage Collateral, including without limitation, any
promissory note.

11. DEFAULT. Any one or more of the following shall be an Event of Default under
this Agreement:

(i) failure of Borrower or any Pledging Affiliate to pay or perform any
Obligation when due;

 

15



--------------------------------------------------------------------------------

(ii) Any representation or warranty of Borrower or any Pledging Affiliate to
FHLBank is untrue at the time made or deemed made and FHLBank deems such
representation or warranty material;

(iii) Borrower or any Pledging Affiliate fail to furnish promptly after
FHLBank’s request financial information or information related to the
Collateral, to inspect any financial records or documents pertaining to the
Collateral, or to comply promptly with any direction that FHLBank gives pursuant
to this Blanket Agreement,

(iv) failure of Qualifying Collateral to have a Lendable Collateral Value equal
to or more than the current Collateral Maintenance Requirement that the Credit
Policy requires;

(v) failure of Borrower or any Pledging Affiliate to perform any other
obligation under this Blanket Agreement within ten (10) days after FHLBank gives
notice of the need to perform the same;

(vi) an injunction or attachment issues against any part of the property owned
by Borrower or any Pledging Affiliate which FHLBank considers materially adverse
to Borrower or such Pledging Affiliate’s property;

(vii) a receiver, conservator, or liquidator is appointed for any part of the
property of Borrower or any Pledging Affiliate, or a supervisory authority,
receiver, or conservator assumes management of any part of the business of
Borrower or any Pledging Affiliate;

(viii) Borrower or any Pledging Affiliate commences any of the following or any
of the following is commenced against Borrower or any Pledging Affiliate:
proceedings in bankruptcy, arrangement, reorganization, receivership,
conservatorship, assignment for the benefit of creditors, composition, or other
similar laws or procedures for the relief of debtors;

(ix) Borrower’s membership in FHLBank or its eligibility to borrow Advances as a
nonmember state housing finance agency ceases for any reason;

(x) FHLBank notifies Borrower that a change in the condition or business or
other affairs of Borrower or any Pledging Affiliate, financial or otherwise, has
occurred that FHLBank considers to materially impair Borrower’s financial or
business status or FHLBank’s security or increases its risk; or

(xi) FHLBank notifies Borrower that FHLBank deems itself insecure.

12. REMEDIES.

(a) Upon the occurrence of an Event of Default, FHLBank may exercise all or one
or more of the following remedies:

 

16



--------------------------------------------------------------------------------

(i) without notice to or demand of Borrower or any Pledging Affiliate, declare
all Obligations immediately due and payable, regardless of the other payment
provisions applying to such Obligations;

(ii) exercise any remedy available to FHLBank provided in this Blanket
Agreement, the Credit Policy, the UCC, at law, or in equity, including those
rights described in Sections 6 and 7 hereof;

(iii) direct Borrower to, and Borrower shall dissolve or cause the dissolution
of any Pledging Affiliate and the distribution of the assets of such Pledging
Affiliate to Borrower;

(iv) sell the Collateral at public or private sale and distribute the proceeds
of sale to pay the Obligations in whatever manner and order of priority FHLBank
in its sole discretion may elect; in connection with any private sale, FHLBank
may do those things necessary or appropriate to comply with applicable
securities laws, including (without limitation) a sale or private sale to the
highest of two or more bidders who can qualify as buyers in private placements;

(v) purchase the Collateral at any such public or private sale and pay such
purchase price by declaring Obligations equal to such purchase price discharged;

(vi) pending the exercise of any other remedy, FHLBank may liquidate the
Collateral or continue to exercise control over the Collateral as if FHLBank
owned it; or

(vii) as Borrower’s or Pledging Affiliate’s attorney in fact, in Borrower’s
name, and on Borrower’s behalf, sell, assign, collect, compromise, and release
all or any part of the Collateral as fully as Borrower or any Pledging Affiliate
could acting on its own behalf; or

(viii) at FHLBank’s option, advance funds or do any other thing necessary or
appropriate to cure such Event of Default.

(b) If following the exercise of such remedies, any Obligations remain
unsatisfied, Borrower and Pledging Affiliate shall be liable for any such
deficiency. Borrower shall, and shall cause each Pledging Affiliate to, waive
any claims for damages resulting from FHLBank’s exercise of any such remedy and
not to assert any such claims.

(c) FHLBank may satisfy any reasonable notice requirement that Applicable Law
may impose on sale of the Collateral by mailing such notice at least ten
(10) days prior to such sale.

(d) FHLBank shall not be liable to Borrower, any Pledging Affiliate, or any
third party for any damages resulting from FHLBank’s exercise or failure to
exercise any of its remedies hereunder or for any liabilities or obligations of
Borrower or any Pledging Affiliate in connection therewith, including any of the
same under Borrower’s or any Pledging Affiliate’s contracts. FHLBank need not do
anything to preserve rights under Mortgage Collateral, send notices, perform
services, or take any action to manage any Collateral.

 

17



--------------------------------------------------------------------------------

(e) Each right, power and remedy of FHLBank hereunder shall be cumulative,
concurrent, and in addition to each and every other right, power, and remedy
hereunder, at law, or in equity, and shall be deemed exercised by an irrevocable
power of attorney as further specified in Section 15 below. FHLBank’s exercise
of any one of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise of any other such right, power, or remedy.

13. WAIVERS; CONTINUED LIABILITY. FHLBank shall not be deemed to have waived any
of its rights in this Blanket Agreement or to the Collateral unless FHLBank
shall have made such waiver in a writing that FHLBank has signed. No such waiver
shall operate as a waiver of any other default or of the same default on a
subsequent occasion. No (i) renewal or extension of time of payment of the
Obligations at any rate of interest, (ii) release, surrender, exchange or
modification of the Collateral, (iii) release of any person primarily or
secondarily liable on the Obligations (including any maker, endorser, guarantor
or surety), (iv) delay in enforcement of payment of the Obligations, (v) delay,
omission or forbearance in exercising any right or power with respect to the
Obligations, the Collateral, or this Blanket Agreement shall affect the
liability of the Borrower or any Pledging Affiliate to the FHLBank.

14. DURATION. The term of this Blanket Agreement shall commence on the date
hereof and end on the date when the Borrower has paid in full all of the
Obligations secured hereby, and either: (i) FHLBank gives written notice to
Borrower that FHLBank will make no further Advances to Borrower, Borrower has no
further servicing obligations under the MPP to FHLBank and FHLBank has redeemed
Borrower’s stock in FHLBank, or (ii) the Borrower gives written notice to the
FHLBank that Borrower does not intend to apply for further Advances, Borrower
has no further servicing obligations under the MPP to FHLBank and FHLBank has
redeemed Borrower’s stock in FHLBank. Until such termination, this Agreement
shall be a continuing one. After such termination any liabilities hereunder of
the Borrower to FHLBank not satisfied prior to such termination shall survive
and remain in full force and effect until satisfied.

15. ATTORNEY-IN-FACT. Borrower hereby appoints FHLBank its irrevocable
attorney-in-fact, coupled with an interest, with full power of substitution, in
its name or otherwise, but at the Borrower’s sole cost and expense to
(i) transfer any shares of stock or Securities Collateral in which FHLBank has a
security interest into the name of FHLBank or its designee or assignee,
(ii) endorse on behalf of Borrower or any Pledging Affiliate any promissory
notes or other instruments in which Borrower or any Pledging Affiliate granted a
security interest to FHLBank, (iii) execute and/or record such documents and
instruments as FHLBank, in its sole judgment, deems necessary or appropriate to
further evidence, perfect, or effect a transfer of the security interest granted
to the FHLBank herein or otherwise, (iv) notify obligors on any item of
Collateral to make payment directly to FHLBank or its designee, (v) enter into
any extension, compromise, settlement, release, renewal, or other agreement,
(vi) take control of proceeds of Collateral and apply them to the principal or
interest of Obligations in such manner or order as FHLBank in its sole
discretion may elect, and (vii) record this Blanket Agreement as a power of
attorney where the FHLBank deems appropriate.

 

18



--------------------------------------------------------------------------------

16. NOTICE. (a) FHLBank shall give any written notice, approval, or direction
that this Blanket Agreement provides that FHLBank shall give to Borrower or any
Pledging Affiliate by: (i) hand delivery, regular first class mail, or any other
form of physical delivery, or (ii) facsimile or e-mail, whether or not receipt
of such facsimile or e-mail is confirmed with the Borrower or a follow-up hard
copy is mailed or otherwise physically delivered to the Borrower.

(b) Borrower and any Pledging Affiliate shall give any written notice that this
Blanket Agreement provides for Borrower or Pledging Affiliate by: (i) registered
or certified mail (postage prepaid, return receipt requested) or some other form
of delivery whereby receipt is confirmed, or (ii) facsimile or e-mail, but only
if Borrower or Pledging Affiliate confirms the delivery of a follow-up hard copy
to the FHLBank by the means specified in subsection (b)(i) of this Section 16.

17. GENERAL. The Act and the Laws of the State of Ohio shall govern all rights
and liabilities hereunder, except that only the Act shall govern eligibility for
Advances and the rate of interest that FHLBank assesses on Advances or other
Obligations. This Agreement shall inure to the benefit and bind the FHLBank,
Borrower, each Pledging Affiliate and their respective successors and assigns.
Neither Borrower nor Pledging Affiliate may assign any of its rights hereunder
or delegate the performance of its duties without FHLBank’s prior written
approval. Any provision that any law or judicial ruling may limit or render
unenforceable in whole or in part shall not affect the validity or enforcement
of any other part of such provision or any of the other provisions of this
Blanket Agreement.

18. FORUM. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR FHLBANK TO ENTER INTO THIS
BLANKET AGREEMENT AND EXTEND CREDIT TO BORROWER, ANY ACTION, SUIT OR PROCEEDING
IN RESPECT OF OR ARISING OUT OF THIS BLANKET AGREEMENT, ITS VALIDITY OR
PERFORMANCE, AT THE SOLE OPTION OF FHLBANK, ITS SUCCESSORS AND ASSIGNS, AND
WITHOUT LIMITATION ON THE ABILITY OF FHLBANK, ITS SUCCESSORS AND ASSIGNS. TO
EXERCISE ALL RIGHTS AS TO THE COLLATERAL AND OTHER SECURITY FOR THE OBLIGATIONS
OR INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION ACTIONS RELATED TO
REPAYMENT OF THE OBLIGATIONS, SHALL BE INITIATED AND PROSECUTED AS TO ALL
PARTIES AND THEIR SUCCESSORS AND ASSIGNS AT CINCINNATI, OHIO. BORROWER, FHLBANK
AND EACH PLEDGING AFFILIATE CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER ITS PERSON BY ANY COURT SITUATED AT CINCINNATI, OHIO HAVING
JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED MAIL DIRECTED TO THE PARTIES AT THEIR RESPECTIVE ADDRESSES SET FORTH
HEREIN OR AS OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. BORROWER
AND EACH OBLIGOR WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

 

19



--------------------------------------------------------------------------------

19. JURY TRIAL WAIVER. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR FHLBANK TO
ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO BORROWER, BORROWER, EACH PLEDGING
AFFILIATE, AND FHLBANK WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM,
SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS BLANKET AGREEMENT AND/OR
THE CONDUCT OF THE RELATIONSHIP BETWEEN FHLBANK AND BORROWER AND ANY PLEDGING
AFFILIATE.

IN WITNESS WHEREOF, Borrower and FHLBank each has caused the duly authorized
representative of each to execute this Blanket Agreement.

 

BORROWER: State Auto Property & Casualty Insurance Compay By:  

/s/ Steven E. English

Name:   Steven E. English Title:   Vice President & Chief Financial Officer And:
 

/s/ James A. Yano

Name:   James A. Yano Title:   Vice President, Secretary & General Counsel
FEDERAL HOME LOAN BANK OF CINCINNATI By:  

/s/ R. Kyle Lawler

Name:   R. Kyle Lawler Title:   Senior Vice President And:  

/s/ David Eastland

Name:   David Eastland Title:   Vice President, Credit Risk Management

 

20



--------------------------------------------------------------------------------

[STATE/COMMONWEALTH] OF Ohio   )     ) SS:   COUNTY OF Franklin   )  

The foregoing instrument was acknowledged before me this 18 day of February,
2013, by Steven E. English and James A. Yano, as State Auto Property & Casualty
Ins Co. VP, Chief Financial Officer and VP, Secretary, General Counsel,
respectively, of [Borrower Name] an Insurance Company organized under the laws
of Iowa, on behalf of the Borrower.

 

LOGO [g548649g55x83.jpg]   

/s/ Susan E. Barrett                                    

Notary Public

 

My Commission expires: 10-26-14

 

21



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL SCHEDULE

The Collateral that Borrower is pledging and in which it is granting a security
interest pursuant to the foregoing Blanket Agreement is identified below
opposite the blank or blanks that Borrower has checked and initialed:

 

1.  (¨)  All of Borrower’s One to Four Family Mortgage Collateral

 

2.  (¨)  All of Borrower’s Multi-family Mortgage Collateral

 

3.  (þ)  Securities Collateral identified in separate Assignment of Security
documents

 

4.  (¨)  All of Borrower’s Agricultural Mortgage Collateral

 

5.  (¨)  All of Borrower’s Commercial Real Estate Mortgage Collateral

 

6.  (¨)  All of Borrower’s Home Equity Line of Credit Collateral

 

7.  (¨)  All of Borrower’s Junior Mortgage Collateral

 

8.  (¨)  All of Borrower’s Collateral Identified in separate Assignment of
Mortgage documents

 

22